C. A. 2d Cir. Certiorari granted limited to Questions 1, 2, and 3 presented by the petition which read as follows:
“1. Whether petitioner should have been granted a trial by jury on a charge of criminal contempt of court where he has been sentenced to two years’ imprisonment.
“2. Whether the District Court could legally sentence petitioner to two years’ imprisonment for contempt of court following a non-jury hearing under Rule 42 (b) of the Federal Rules of Criminal Procedure.
“3. Whether, assuming arguendo that a sentence of two years may be imposed for criminal contempt without a trial by jury, there was an abuse of discretion in sentencing petitioner to two years’ imprisonment for refusing to answer five questions where he had answered more than one hundred questions.”
Case placed on the summary calendar and set for argument immediately following No. 412.